 1

 2

 3

 4

 5
                                   UNITED STATES DISTRICT COURT
 6                                WESTERN DISTRICT OF WASHINGTON
                                            AT SEATTLE
 7

 8    KEITH RAWLINS,

 9                             Plaintiff,                  CASE NO. C19-466-TSZ-BAT

10        v.                                               ORDER GRANTING
                                                           APPLICATION TO PROCEED IN
11    DON MARLOW, et al.,                                  FORMA PAUPERIS AND
                                                           DIRECTING INSTITUTION TO
12                             Defendant.                  CALCULATE, COLLECT, AND
                                                           FORWARD PAYMENTS
13

14             Plaintiff is a prisoner at Skagit County Justice Center proceeding pro se in this civil rights

15   action. The Court, having reviewed plaintiff’s application to proceed in forma pauperis, hereby

16   finds and ORDERS as follows:

17             (1)    Plaintiff’s declaration indicates that he is unable to afford the Court’s filing fee or

18   give security therefore. Accordingly, plaintiff’s application to proceed in forma pauperis (Dkt.

19   1.) is GRANTED. As set forth below, an initial partial filing fee will be collected, and plaintiff

20   is thereafter required to make monthly payments of 20 percent of the preceding month’s income

21   credited to his account until the full amount of the filing fee is satisfied.

22             (2)    Pursuant to 28 U.S.C. § 1915, and plaintiff’s approved application to proceed in

23   forma pauperis, the agency having custody of the above-named plaintiff is directed to calculate


     ORDER GRANTING APPLICATION TO PROCEED IN
     FORMA PAUPERIS AND DIRECTING INSTITUTION TO
     CALCULATE, COLLECT, AND FORWARD PAYMENTS - 1
 1   an initial partial filing fee equal to 20 percent of the greater of either: (a) the average monthly

 2   deposits to the prisoner’s account; or (b) the average monthly balance in the prisoner’s account

 3   for the 6-month period immediately preceding the date of this Order. The initial partial filing fee

 4   should be forwarded to the Clerk of Court as soon as practicable.

 5          Subsequently, if the prisoner’s account exceeds $10.00, each month the agency having

 6   custody of the prisoner is directed to collect and forward payments equal to 20 percent of the

 7   prisoner’s preceding month’s income credited to the prisoner’s account. In the event that the

 8   monthly payment would reduce the prisoner’s account below $10.00, the agency should collect

 9   and forward only that amount which would reduce the prisoner’s account to the $10.00 level.

10   Please note that this $10.00 limit does not apply to the initial partial filing fee described above.

11   Finally, the monthly payments should be collected and forwarded to the Court until the entire

12   filing fee ($350.00) for this matter has been paid.

13          (3)     The Clerk is directed to send a copy of this Order to plaintiff, to the financial

14   officer of this Court, and to the agency having custody of plaintiff.

15          DATED this 1st day of April, 2019.

16

17                                                             A
                                                            BRIAN A. TSUCHIDA
18                                                          United States Magistrate Judge

19

20

21

22

23


     ORDER GRANTING APPLICATION TO PROCEED IN
     FORMA PAUPERIS AND DIRECTING INSTITUTION TO
     CALCULATE, COLLECT, AND FORWARD PAYMENTS - 2
